 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, 
rors so that corrections can be included in the bound volumes. Wintz Freightways, Inc. and District Lodge 34, tion of Machinists and Aerospace Workers, AFL±CIO. Case 9±CA±33761 February 6, 1997 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS BROWNING AND HIGGINS Upon a charge and amended charge filed by the eral Counsel of the National Labor Relations Board is-
sued a complaint on October 3, 1996, against Wintz 
Freightways, Inc., the Respondent, alleging that it has 
violated Section 8(a)(5) and (1) of the National Labor 
Relations Act. Although properly served copies of the 

ent failed to file an answer. On January 13, 1997, the General Counsel filed a Motion for Summary Judgment with the Board. On 
January 14, 1997, the Board issued an order transfer-
ring the proceeding to the Board and a Notice to Show 


tion are therefore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member 
panel. Ruling on Motion for Summary Judgment Sections 102.20 and 102.21 of the Board's Rules and Regulations provide that the allegations in the 
complaint shall be deemed admitted if an answer is not 

less good cause is shown. In addition, the complaint 
affirmatively notes that unless an answer is filed within 
14 days of service, all the allegations in the complaint 

close that the Region, by letters dated December 9 and 
swer were received by December 19, 1996, a Motion 
for Summary Judgment would be filed. In the absence of good cause being shown for the failure to file a timely answer, we grant the General 
Counsel's Motion for Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, a corporation, has been engaged in the business of transporting freight from its Cincinnati, Ohio facility. During the 12-month period preceding issuance of the complaint, 
the Respondent, in conducting its operations, derived tation of freight from points within the State of Ohio directly to points outside the State of Ohio. We find 
merce within the meaning of Section 2(2), (6), and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES stitute a unit appropriate for the purposes of collective bargaining within the meaning of Section 9(b) of the Act: All mechanics employed by the Respondent at its 
sional employees, office clerical employees and all guards and supervisors as defined in the Act. Since about 1990 and at all material times, the Union has been the designated exclusive collective-bargaining representative of the unit, and since then the Union has been recognized as such representative 
by the Respondent. This recognition has been em-bodied in successive collective-bargaining agreements, the most recent of which is effective from May 6, 1995, through May 6, 1999. At all times since 1990 and at all material times, based on Section 9(a) of the 
Act, the Union has been the exclusive collective-bar-gaining representative of the unit. Since about September 25, 1995, the Respondent has been failing to continue in effect all the terms and 
conditions of the 1995±1999 agreement by failing to make payments to the Health and Welfare Fund and to 
pay the medical expenses of the unit employees, and by failing to make payments to the pension fund. Since about February 5, 1996, the Respondent has also been failing to process employee grievances arising from the 
dition, since about February 15, 1996, the Respondent has failed to remit to the Union dues deducted from employees' pay pursuant to the contractual dues-check-
ployment are mandatory subjects for the purpose of collective bargaining. The Respondent engaged in this 
conduct without the Union's consent. 322 NLRB No. 186  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD CONCLUSIONS OF LAW 
tive-bargaining representative of its employees within 
the meaning of Section 8(d) of the Act, and has there-

merce within the meaning of Section 8(a)(1) and (5) 
and Section 2(6) and (7) of the Act. REMEDY Having found that the Respondent has engaged in certain unfair labor practices, we shall order it to cease 
and desist and to take certain affirmative action de-

cally, having found that the Respondent has violated 

ber 25, 1995, to continue in effect all the terms and 
conditions of the 1995±1999 collective-bargaining 
agreement by failing to make contractually required contributions to the Health and Welfare Fund and the pension fund and to pay the medical expenses of the 
unit employees, we shall order the Respondent to make 

quent contributions, including any additional amounts 
due the funds in accordance with 
cal Co.
tion, the Respondent shall reimburse unit employees 
for any expenses ensuing from its failure to make the 
required contributions and/or expense payments, as set 
forth in Kraft Plumbing & Heating, 252 NLRB 891 fn. 
2 (1980), enfd. 661 F.2d 940 (9th Cir. 1981), such 
amounts to be computed in the manner set forth in 
Ogle Protection Service, 183 NLRB 682 (1970), enfd. 
444 F.2d 502 (6th Cir. 1971), with interest as pre-scribed in New Horizons for the Retarded, 283 NLRB 
1173 (1987).1 In addition, having found that the Respondent has been failing, since about February 5, 1996, to process employee grievances arising from the failure to pay into the Health and Welfare Fund, we shall order the Respondent to process grievances as required by the terms of the collective-bargaining agreement. Furthermore, having found that the Respondent has violated Section 8(a)(5) and (1) by failing, since about ent to remit such withheld dues as required by the 1 To the extent that an employee has made personal contributions to a fund that are accepted by the fund in lieu of the Respondent's delinquent contributions during the period of the delinquency, the 


ent otherwise owes the fund. agreement, with interest as prescribed in New Horizons for the Retarded, supra. Finally, having found that the Respondent violated crued vacation pay to the unit employees since about May 3, 1996, we shall order the Respondent to make 
tributable to its unlawful conduct. Backpay shall be computed in accordance with Ogle Protection Service, supra, with interest as prescribed in New Horizons for the Retarded, supra. ORDER The National Labor Relations Board orders that the Respondent, Wintz Freightways, Inc., Cincinnati, Ohio, its officers, agents, successors, and assigns, shall 1. Cease and desist from (a) Failing to continue in effect all the terms and conditions of the collective-bargaining agreement with 
District Lodge 34, Local Lodge 804, of the Inter-national Association of Machinist and Aerospace 
Workers, AFL±CIO, effective from May 6, 1995, through May 6, 1999, by failing to make payments to the Health and Welfare Fund or pension fund or failing ployees: All mechanics employed by the Respondent at its 
sional employees, office clerical employees and all guards and supervisors as defined in the Act. (b) Failing to process employee grievances arising from the failure to pay into the Health and Welfare Fund. (c) Failing to remit to the Union dues deducted from unit employees' pay pursuant to the contractual dues-
checkoff clause. cation pay. (e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) Comply with the terms and conditions of the 1995±1999 collective-bargaining agreement by making 
all contractually required contributions to the Health and Welfare Fund and the pension fund and paying the medical expenses of the unit employees, and make the 
ber 25, 1996, in the manner set forth in the remedy section of this decision. (b) Process grievances as required by the collective-bargaining agreement. (c) Remit to the Union any withheld dues that have not been remitted since about February 15, 1996, plus  WINTZ FREIGHTWAYS 3 edy section of this decision. (d) Make the unit employees whole, with interest, for any loss of earnings attributable to its failure to pay 
unit employees wages and accrued vacation pay since 
edy section of this decision. (e) Preserve and, within 14 days of a request, make available to the Board or its agents for examination ment records, timecards, personnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this Order. (f) Within 14 days after service by the Region, post tached notice marked ``Appendix.''2 tice, on forms provided by the Regional Director for 
spondent and maintained for 60 consecutive days in conspicuous places including all places where notices 
to employees are customarily posted. Reasonable steps tices are not altered, defaced or covered by any other material. In the event that, during the pendency of these proceedings, the Respondent has gone out of 
ceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current 
spondent at any time since March 25, 1996. (g) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a 
responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply. Dated, Washington, D.C. February 6, 1997 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Margaret A. Browning, Member llllllllllllllllll John E. Higgins, Jr., Member (SEAL) NATIONAL LABOR RELATIONS BOARD 2 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.'' APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we dered us to post and abide by this notice. WE WILL NOT fail to continue in effect all the terms and conditions of the collective-bargaining agreement 
with District Lodge 34, Local Lodge 804, of the Inter-national Association of Machinist and Aerospace 
Workers, AFL±CIO, effective from May 6, 1995, through May 6, 1999, by failing to make payments to the Health and Welfare Fund or pension fund or failing ployees: All mechanics employed by us at our Cincinnati, 
ees, office clerical employees and all guards and supervisors as defined in the Act. WE WILL NOT fail to process employee grievances arising from the failure to pay into the Health and Welfare Fund. WE WILL NOT 
tractual dues-checkoff clause. WE WILL NOT crued vacation pay. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL comply with the terms and conditions of the 1995±1999 collective-bargaining agreement by 
making all contractually required contributions to the Health and Welfare Fund and the pension fund and paying the medical expenses for the unit employees, and WE WILL make the unit employees whole for any loss of benefits or expenses ensuing from our failure to do so since September 25, 1996, in the manner set forth in a decision of the National Labor Relations Board. WE WILL lective-bargaining agreement. WE WILL remit to the Union any withheld dues that have not been remitted since about February 15, 1996, 
plus interest. WE WILL 
ure to pay unit employees wages and accrued vacation pay since about May 3, 1996, in the manner set forth in a decision of the National Labor Relations Board. WINTZ FREIGHTWAYS, INC. 